Order entered August 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00197-CV

        PASHA & SINA, INC. AND MOHSEN HEIDARI, Appellants

                                         V.

                SHIELDS LIMITED PARTNERSHIP, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-14272

                                     ORDER

      Before the Court is appellee’s August 29, 2022 second unopposed motion

for extension of time to file its brief. We GRANT the motion and ORDER the

brief be filed no later than September 28, 2022. Because the brief was first due

July 29, 2022, we caution that further extension requests will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE